internal_revenue_service number release date index number ------------------- --------------------------------------------------- ----------------------------------------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- - telephone number --------------------- refer reply to cc intl b05 plr-132877-05 date date ty ------- ty ------- taxpayer --------------------------------------------------- country a -------- date a date b date c date d ----------------- ------------------ ----------------------- ------------------------- date e date f year a year b year c year d sub a sub b --------------------------- --------------------- ------- ------- ------- ------- ---------------------------------------------------- --------------------------------------- sub c sub d sub e amount a ------------------ --------------------------------------------- ---------------------------------------- ---------------------------------------- amount b ------------------ amount c ------------------ plr-132877-05 amount d ----------------- amount e ------------------ amount f ----------------- amount g --------------- amount h ----------------- amount i ----------------- amount j ------------------ amount k ----------------- amount l ----------------- period a ------------------ ------------------------------------- period b period c -------------- -------------- period d dear ------------- this is in response to your letter dated date a in which you request a ruling that taxpayer may use a net_operating_loss nol inherited from a subsidiary as a deduction in computing its u s effectively_connected_income for the year a taxable_year the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of factual information representations and other data may be required as part of the audit process taxpayer has represented the facts described below facts taxpayer is a life_insurance_company resident in country a that provides insurance asset management and investment advisory services outside the united_states taxpayer is a partner in several domestic partnerships since year b taxpayer represents it has been indirectly engaged_in_a_trade_or_business_within_the_united_states through the activities of its u s partnerships taxpayer files a form 1120-f u s income_tax return of a foreign_corporation to report its share of effectively_connected_income from the partnerships on date b taxpayer created a wholly-owned domestic subsidiary sub a sub a invested in u s real_estate through various partnerships and plr-132877-05 loaned money to the partnerships in year c sub a created two wholly-owned domestic subsidiaries sub b and sub c between period b sub a transferred most of its partnership interests and its interests in the loans to sub b and sub c in return for stock during period a sub b created a wholly-owned domestic subsidiary sub d to hold the partnership interests previously transferred by sub a for the taxable years period c sub a sub b sub c and sub d filed consolidated u s federal_income_tax returns on its year d return the sub a sub b sub c and sub d consolidated_group reported an amount a nol carryforward which was generated during the taxable years period d taxpayer represents that amount b of the nol was attributable to sub a under the consolidated_return rules sub a liquidated on date c at the time of the liquidation sub a held only cash and its interests in sub b and sub c taxpayer represents that sub a sub b sub c and sub d were u s real_property holding corporations usrphc under sec_897 at the time of liquidation and accordingly taxpayer’s stock interest in sub a was a u s real_property interest usrpi under sec_897 at that time for this reason taxpayer represents that sub a was not required to recognize gain_or_loss on the liquidating_distribution in year d under sec_1_367_e_-2 and iii and sec_1_897-5t on the date of liquidation taxpayer represents that it had an adjusted_basis in its sub b stock of amount c and of amount d in its sub c stock on date d sub b and sub c merged with sub b as the surviving domestic entity sub b was renamed sub e taxpayer represents that immediately after the merger sub b and sub c were usrphcs and its stock in sub b and sub c were usrpis taxpayer further represents that these companies remained usrphcs at all times subsequent to the liquidation and that the later merged company sub e has also been a usrphc at all times taxpayer represents that it had an adjusted_basis in sub e of amount e on date e sub e made a distribution of amount f to taxpayer taxpayer represents that amount g of the distribution was a dividend and amount h was a return_of_capital taxpayer represents that its adjusted_basis in sub e was reduced to amount i by the distribution on date f sub e made a distribution of amount j to taxpayer taxpayer represents that amount k of the distribution is a return_of_capital and amount l is gain taxpayer represents that sub e has no accumulated_earnings_and_profits and has a projected loss for the year a taxable_year taxpayer represents that it intends to report the amount l gain as u s effectively_connected_income pursuant to sec_897 to date taxpayer has not utilized the sub a nol taxpayer represents that it continues to own the sub e stock formerly owned by sub a law and analysis plr-132877-05 sec_332 provides that no gain_or_loss shall be recognized on the receipt by a corporation of property distributed in complete_liquidation of another corporation sec_332 and provide in part that a distribution shall be considered in complete_liquidation if the corporation receiving such property was on the date of the adoption of the plan_of_liquidation and has continued to be at all times until the receipt of the property the owner of stock in such other corporation meeting the requirements of sec_1504 and if the distribution is by such other corporation in complete cancellation or redemption of all its stock and the transfer of all the property occurs within the taxable_year taxpayer represents that it has met these requirements sec_381 provides that in the case of the acquisition of assets of a corporation by another corporation in a distribution to which sec_332 applies the acquiring_corporation shall succeed to and take into account as of the close of the day of distribution various tax_attributes of the distributing_corporation as described in sec_381 subject_to various conditions and limitations sec_381 provides that subject_to various conditions and limitations including requirements for the time of utilization and the amount one such tax attribute is the distributing corporation’s net_operating_loss carryovers determined under sec_172 taxpayer represents that it meets the conditions and limitations of sec_381 with respect to the nol received in the liquidation of its sub a stock sec_882 provides that a foreign_corporation engaged_in_a_trade_or_business_within_the_united_states during the taxable_year shall be taxable as provided in sec_11 sec_55 sec_59a or sec_1201 on its taxable_income which is effectively connected with the conduct_of_a_trade_or_business in the united_states sec_897 generally provides that gain_or_loss from the disposition of a united_states_real_property_interest by a foreign_corporation shall be taken into account under sec_882 as if the foreign_corporation were engaged_in_a_trade_or_business_within_the_united_states during the taxable_year and as if the gain_or_loss were effectively connected with such trade_or_business a united_states_real_property_interest includes an interest other than an interest solely as a creditor in any domestic_corporation unless the taxpayer establishes that the corporation was at no time a united_states_real_property_holding_corporation during the shorter of the period after date during which the taxpayer held such interest or the five-year period ending on the date of disposition of the interest sec_301 provides rules regarding the distribution_of_property as defined in sec_317 made by a corporation to a shareholder with respect to its stock sec_301 provides that in the case of distributions to which sec_301 applies the portion of the distribution which is a dividend under sec_316 shall be included in gross_income sec_301 provides that the portion of the distribution which is not a dividend shall be applied against and shall reduce the adjusted_basis of the stock sec_301 provides that except as otherwise provided the portion of the plr-132877-05 distribution which is not a dividend shall be treated as gain from the sale_or_exchange of property on date g year a sub e made a distribution of which taxpayer represents amount l is treated as gain from the sale_or_exchange of property under sec_301 sec_882 provides that in the case of a foreign_corporation deductions shall be allowed only for purposes of a except as otherwise provided only if and to the extent that they are connected with income which is effectively connected with the conduct_of_a_trade_or_business within the united_states under sec_172 net operating losses carry back to each of the two taxable years preceding the taxable_year of the loss and carry forward to each of the twenty taxable years following the taxable_year of the loss sec_1_861-8 provides that a net_operating_loss_deduction allowed under sec_172 shall be allocated and apportioned in the same manner as the deductions giving rise to the net_operating_loss_deduction when taxpayer received the interests in sub b and sub c from sub a in the liquidating_distribution in year d these interests were united_states real_property interests under sec_897 these interests continued to be united_states real_property interests through date g year a had taxpayer disposed of its sub b sub c or later merged sub e stock at any time after the liquidation of sub a the gain_or_loss from the dispositions would have been treated as income effectively connected with a trade_or_business of taxpayer within the united_states taxable under sec_882 additionally the amount l distribution is effectively_connected_income pursuant to sec_897 based solely on the facts and representations submitted the nol attributable to sub a in year d carries over to taxpayer under sec_381 further such nol is treated as allocated and apportioned to taxpayer’s income effectively connected with taxpayer’s u s trade_or_business under sec_1_861-8 in the year of liquidation and may be treated as a deduction against taxpayer’s effectively_connected_income during the period provided by sec_172 subject_to any applicable limitations accordingly such nol may be deducted against taxpayer’s effectively_connected_income including to the extent unutilized the amount l portion of the distribution from sub e treated as gain in year a no opinion is expressed as to whether the nol would be apportioned under sec_1 e to taxpayer’s effectively_connected_income in year a or any other year if the interests in the sub b or sub c stock were not united_states real_property interests at the time of the sub a liquidation in year d plr-132877-05 this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the determination covered by this letter is made in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely paul s epstein senior technical advisor branch international
